Appeal from a decision of the Workers’ *854Compensation Board, filed September 18, 1992, which denied petitioner’s application for reopening and reconsideration.
By decision filed April 1, 1991, the Workers’ Compensation Board determined that no award of compensation benefits could be made against the Special Fund for Reopened Cases pursuant to Workers’ Compensation Law § 123 as claimant’s application therefor was made more than 18 years from the date of her injury and more than eight years from the date of her last compensation payment. The applicability of Workers’ Compensation Law § 123 to claimant’s case was upheld by this Court on claimant’s appeal from the April 1, 1991 decision (176 AD2d 1165, lv denied 79 NY2d 753). Claimant now appeals from the Board’s denial of her application for reopening and reconsideration. As we held in our previous decision, Workers’ Compensation Law § 123 is applicable to claimant’s case and, therefore, bars any further award of workers’ compensation benefits (see, Matter of Bianca v Lawler Automatic Controls, 67 AD2d 1064, lv denied 47 NY2d 709). Claimant’s reliance on medical evidence which was not in the record on her previous appeal does not change the fact that claimant’s application is untimely. Any remaining contentions by claimant have been examined and found to be lacking in merit.
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.